Citation Nr: 0819713	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  04-27 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Air Force from 
November 1973 to January 1974.  She also served with the Army 
National Guard from October 1978 to October 1991, during 
which time she had periods of active duty for training and 
inactive duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, found the veteran had not submitted 
new and material evidence to reopen her claim for service 
connection for asthma, which had been denied by the RO in 
January 1993.  

In January 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is associated with the claims file.  

This claim was previously before the Board in July 2007, at 
which time the Board determined the veteran had submitted new 
and material evidence sufficient to reopen her claim for 
service connection for asthma.  The Board then remanded the 
reopened claim for additional evidentiary development.  All 
requested development has been completed and the case has 
been returned to the Board.

As an initial matter, the Board notes the veteran recently 
submitted a written statement requesting a Travel Board 
hearing.  However, as noted, the veteran was afforded a 
Travel Board hearing before the undersigned in conjunction 
with this claim in January 2007.  Therefore, the Board finds 
an additional Travel Board hearing is not warranted.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence demonstrating 
that asthma existed at the time of the veteran's entry into 
active military service, although it was not noted on the 
veteran's enlistment examination.  

2.  The preponderance of the evidence clearly and 
unmistakably shows that the veteran's pre-service asthma did 
not undergo a permanent increase in severity, beyond natural 
progress, during service.


CONCLUSION OF LAW

1.  The evidence establishes that the veteran had asthma at 
the time of her entry into active service which was not 
aggravated during service; therefore, the presumption of 
soundness at entrance into service is rebutted by clear and 
unmistakable evidence.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2004 & 2007).

2.  The presumption of soundness having been rebutted, the 
competent evidence of record weighs against a finding that 
there was any permanent increase in the severity of the pre-
existing asthma disability during the veteran's service.  38 
U.S.C.A. §§ 1110, 1153 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.306(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the veteran in January 2005, June 2006, and August 2007 
that fully addressed all four notice elements.  The letter 
informed the veteran of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in her 
possession to the RO.  In addition, the Board notes the RO 
informed the veteran of how disability ratings and effective 
dates are assigned by way of a March 2006 letter and August 
2007 VCAA letter.  See Dingess v. Nicholson, supra.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  As noted, the veteran was 
advised of her opportunities to submit additional evidence.  
Subsequently, SSOCs dated in December 2006 and February 2008 
provided her with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
the veteran's VA outpatient treatment records, Social 
Security Administration records, and private medical records.  
The veteran was afforded a VA examination in August 2007 and 
was provided an opportunity to set forth her contentions 
during the hearing before the undersigned Veterans Law Judge.  
In addition, it appears that all obtainable evidence 
identified by the veteran relative to her claim has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2007).  
The veteran's claimed asthma is not one of the diseases for 
which presumptive service connection is available.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  However, if VA 
fails to rebut the section 1111 presumption, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2007) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2007)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003).  Where a law or regulation changes after a claim has 
been filed, but before the administrative and/or appeal 
process has been concluded, both the old and new versions 
must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. 
§ 3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant. 

The veteran has asserted service connection for asthma is 
warranted on the ground that she developed asthma during 
service.  Applying the legal criteria above, the Board notes 
that, at the veteran's enlistment examination in November 
1973, her lungs and chest were normal and she denied having 
asthma.  Therefore, because a respiratory disorder, including 
asthma, was not "noted" when the veteran entered active 
duty, and the presumption of soundness applies.  

Next, the Board must determine whether, under 38 U.S.C.A § 
1111 and 38 C.F.R. § 3.304(b), the presumption of soundness 
is rebutted by clear and unmistakable evidence that the 
veteran's asthma existed prior to service and was aggravated 
therein.  The Board finds the presumption of soundness has 
been rebutted in this case, as explained below.  

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
inccurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b).

In evaluating the veteran's claim, the Board finds the 
opinion rendered by the examiner who conducted the August 
2007 VA examination to be the most competent and probative 
evidence of record.  After reviewing the veteran's claims 
file and examining the veteran, the examiner diagnosed her 
with asthma, controlled by therapy.  The examiner opined, 
however, that the veteran's asthma had existed prior to 
service and was not aggravated therein.  

In finding that the veteran's asthma existed prior to 
service, the examiner noted that the veteran's service 
treatment records (STRs) showed that she had a history of 
juvenile asthma and bronchitis, but specifically hinged his 
opinion on the fact that the veteran also had a history of 
bronchodilator therapy.  The examiner noted that, although 
the veteran denied having asthma at entrance into service and 
currently denies that she had asthma prior to service, the 
use of a bronchodilator tends to indicate that the veteran's 
asthma was a pre-existing condition.  

In this context, the Board notes the veteran has denied 
having asthma prior to service and submitted a lay statement 
from her brother stating that he had asthma as a child but 
the veteran did not.  See February 2003 RO hearing 
transcript; January 2007 Travel Board hearing transcript.  
However, the Board finds it probative that the STRs show the 
veteran sought treatment for an asthma attack just eight days 
after she entered active duty, and that she reported a prior 
medical history of asthma at that time.  In addition, the 
record contains an August 1985 private medical record which 
shows the veteran sought treatment for dyspnea and reported 
that she had had asthma all of her life.  A subsequent 
medical record dated in August 1985 reflects that the veteran 
"maintain[ed] that she has had asthma all of her life" and 
that she began having severe asthma during her youth, which 
stopped on its own at age 14.  There is also medical evidence 
of record which shows the veteran reported that her asthma 
began while she was in the National Guard.  See December 1990 
private medical record; September 2001 VA outpatient 
treatment record.  However, based upon review of the service 
medical records, August 1985 private medical records, August 
2007 VA opinion, and specifically the veteran's statements 
made contemporaneous with treatment in service and 1985, the 
Board finds there is clear and unmistakable evidence that the 
veteran's asthma existed prior to service.  

Next, the Board must determine whether the veteran's pre-
existing asthma disability was aggravated (i.e., incurred a 
permanent increase in the underlying disability which was not 
natural progress) during service.  As noted, the STRs show 
that, eight days after the veteran entered active duty in 
November 1973, she sought treatment for asthma.  The STRs 
show the veteran continued to seek treatment for asthma over 
the following six days, and every time she sought treatment 
her condition was described as mild or minimal.  The veteran 
was told to return to the clinic as needed, but there is no 
indication that the veteran required any additional medical 
treatment for asthma after November 1973.  In this context, 
the August 2007 VA examiner stated that the treatment the 
veteran received during service was for mild asthma and was 
not aggravated because it was a very mild flare-up.  Based on 
the foregoing evidence, the Board finds the veteran's asthma 
was clearly and unmistakably not aggravated during service.  

In making this determination, the Board notes the veteran 
believes her asthma is related to military service, and she 
is competent to provide evidence of the symptoms she 
manifested during service; however, a layperson is generally 
not capable of opining on matters requiring medical 
knowledge, such as medical diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
addition, there is no medical evidence and/or opinion of 
record which shows that the veteran's asthma underwent a 
permanent increase in severity, beyond natural progress, 
during service.  

We recognize that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  However, the analysis as to whether asthma 
was manifested before service, and whether it was aggravated 
during service, clearly requires the expertise of a medical 
professional, and is not susceptible of lay determination; 
rather, there must be a medical opinion as to the origin and 
progress of such a disability.

In summary, the Board finds the evidence clearly and 
unmistakably shows the veteran's asthma existed prior to 
service and that her asthma was clearly and unmistakably not 
aggravated during service.  For the reasons and bases set 
forth above, the Board finds that the claim for service 
connection for asthma is denied, and the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, supra.


ORDER

Entitlement to service connection for asthma is denied.  



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


